) IA,IGTikl                                     09/06/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 22-0005
                                                                         iiALEL)      Case Number: PR 22-0005




                                                                          SEP 0 6 2022
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
 IN RE THE MOTION OF ROBERT THOMAS KNIGHT FOR                           Stata of Montana

 ADMISSION TO THE BAR OF THE STATE OF                                ORDER
 MONTANA



      Robert Thomas Knight has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Knight has provided the necessary
documentation and has satisfied the requirements prerequisite to adrnission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Robert Thomas Knight may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this --L     day of September, 2022.



                                                             Chief Justice
    g---e-     6----
         l'W------,
                    ----
     eSli /yr ..4.11,,...
           Justices




2